Citation Nr: 0426826	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-28 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for status post 
excision of lesion of bone, right medial femoral condyle with 
mild degenerative changes, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1965.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating action awarding the veteran 
service connection for status post excision of lesion of 
bone, right medial femoral condyle with mild degenerative 
changes, and thereafter assigning a 0 percent rating.  A 
December 2002 decision by the RO in New Orleans, Louisiana, 
awarded an increased rating of 10 percent for effective 
December 4, 2001, the date of the award of service 
connection.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of the appeal at issue here.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  Among other things, the 
VCAA enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim and expanded VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

The Board notes that the claim for a higher initial rating 
for status post excision of lesion of bone, right medial 
femoral condyle with mild degenerative changes is a 
"downstream" issue from the claim for service connection for 
status post excision of lesion of bone, right medial femoral 
condyle with mild degenerative changes, which the RO granted 
in its May 2002 rating decision.  VA's Office of General 
Counsel (GC) has held that, if, in response to notice of a 
decision on a claim for which VA has already provided notice 
pursuant to 38 U.S.C.A. § 5103(a), VA receives a notice of 
disagreement that raises a new, "downstream" issue, i.e., 
increased rating after an initial award of service 
connection, VA is not required to provide 38 U.S.C.A. § 
5103(a) notice with respect to that new issue.  VAOPGCPREC 8-
2003. However, review of the claims folder fails to reveal 
adequate 38 U.S.C.A. § 5103(a) notice to the veteran on the 
underlying service connection claim.  Therefore, pursuant to 
the GC opinion, discussed above, VA is not exempted from 
providing the veteran with 38 U.S.C.A. § 5103(a) notice on 
the issue of entitlement to higher initial rating for status 
post excision of lesion of bone, right medial femoral condyle 
with mild degenerative changes.

Additionally, efforts should be made to verify the veteran's 
service period.  38 U.S.C.A. § 5103(A)(c)(1), 38 C.F.R. § 
3.159(c)(3)).

During the veteran's travel Board hearing, he testified that 
approximately 9 months prior to the hearing, he was 
discharged from Rehabilitation from the VA medical center 
(VAMC) in New Orleans, Louisiana.  On remand, the RO should 
contact the VAMC in New Orleans, Louisiana and obtain all the 
veteran's treatment records dated November 2002 to the 
present.

Also, during the veteran's May 2004 travel Board hearing, he 
testified he is currently in receipt of Social Security 
benefits which he began receiving in 2001.  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration . . . and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  On remand, the RO should contact 
the SSA to obtain all relevant records used to reach its 
decision.

In addition, VA has a duty to assist the veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. § 
5103A.  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  In this case, the veteran has never 
undergone a comprehensive and thorough VA examination with 
respect to his service-connected disability.  In December 
2002, the RO conceded that there was an increase in 
disability and assigned an increased evaluation from December 
2001.  Though, the RO attempted to arrange for several 
comprehensive examinations to assess fully the severity of 
the veteran's disability, there is documentation within the 
claims folder which reveals that the veteran failed to report 
for his examinations.  During the veteran's travel Board 
hearing, he testified that on one occasion he never received 
notice of the examination, and on another occasion he did 
report for the examination, but was informed that the 
examination was cancelled.  Nonetheless, on remand, the 
veteran should be scheduled for a new examination.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.

2.  The RO should verify all the 
veteran's periods of active duty, active 
duty for training and inactive duty 
training.  The report of verification 
should be associated with the claims 
folder.

3.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, who have 
treated him for his disorder from 
December 2000 to the present, and which 
have not already been made part of the 
record.  After the releases are signed, 
the RO should obtain and associate with 
the claims folder all of the veteran's 
treatment records, including records 
from the VAMC in New Orleans, 
Louisiana, dated November 2002 to the 
present.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

4.  The RO should contact the SSA and 
obtain a copy of the veteran's 
disability determination along with all 
supporting medical records.  All records 
received should be associated with the 
claims folder.

5.  After all documents are obtained 
and have been associated with the 
claims folder, the RO should arrange 
for the veteran to be scheduled for an 
orthopedic examination to determine the 
severity of his service-connected 
status post excision of lesion of bone, 
right medial femoral condyle with mild 
degenerative changes.  The claims 
folder must be made available to the 
examiner for the examination and the 
examination report must state whether 
such review was accomplished.  The 
orthopedist should describe in detail 
all symptoms reasonably attributable to 
each service-connected knee disability 
and its current severity.  The examiner 
should indicate the range of motion 
expressed in degrees, including the 
specific limitation of motion due to 
pain, and state the normal range of 
motion for the right knee.  The 
examiner should indicate whether the 
veteran has either instability or 
recurrent subluxation and if either 
recurrent subluxation or lateral 
instability is found, the examiner 
should indicate whether such symptoms 
are best described as slight, moderate, 
or severe.  The examiner should also 
indicate whether the veteran has 
frequent episodes of locking, pain or 
effusion in the joint.  Complete 
diagnoses should be provided.

The physician should then set forth the 
extent of any functional loss present 
in the veteran's right knee due to 
weakened movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner should also describe the level 
of pain experienced by the veteran and 
state whether any pain claimed by him 
is supported by adequate pathology and 
is evidenced by his visible behavior.  
The examiner should elicit information 
as to precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the service-
connected right knee has upon his daily 
activities.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disability should be 
described in adequate detail.

Any additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
physician should describe in adequate 
detail neurologic symptoms, if any, 
involving the knee reasonably 
attributable to the service-connected 
disability (versus other causes).  The 
conclusions should reflect review of 
the claims folders, and the discussion 
of pertinent evidence.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




